UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2017 Date of reporting period:	January 1, 2017 — June 30, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees August 15, 2017 Dear Shareholder: A fair amount of investor optimism has helped to fuel financial markets in 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find a summary of your fund’s performance for the reporting period. We would like to take this opportunity to announce some changes to your fund’s Board ofTrustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and ManojP.Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Allocation of assets among asset classes may hurt performance. The value of stocks and bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions (including perceptions about the risk of default and expectations about monetary policy or interest rates), changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may also lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. Our alpha strategy may lose money or not earn a return sufficient to cover associated trading and other costs. Our use of leverage obtained through derivatives increases these risks by increasing investment exposure. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s efforts to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. The fund may not achieve its goal, and it is not intended to be a complete investment program. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. The fund is not intended to outperform stocks and bonds during strong market rallies. Performance summary (as of 6/30/17) Investment objective To earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions Net asset value June 30, 2017 Class IA: $10.44 Class IB: $10.31 Total return at net asset value BofA Bloomberg Merrill Barclays Lynch U.S. U.S. (as of Class IA Class IB Treasury Aggregate S&P 500 Fund’s 6/30/17) shares* shares* Bill Index Bond Index Index target† 6 months 2.86% 2.79% 0.30% 2.27% 9.34% — 1 year 3.98 3.72 0.46 –0.31 17.90 5.46% 5 years 13.44 11.96 0.98 11.57 97.92 — Annualized 2.55 2.28 0.20 2.21 14.63 5.20 Life 13.44 11.62 1.09 21.11 102.90 — Annualized 2.07 1.80 0.18 3.15 12.15 5.18 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: May 2, 2011. † Fund’s benchmark plus 5.00%. No information for the target return is provided for periods of less than one year. The S&P 500 Index is an unmanaged index of common stock performance. The BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar-denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. The Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Negative weights may result from timing differences between trade and settlement dates of securities, such as TBAs, or from the use of derivatives. Putnam VT Absolute Return 500 Fund 1 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay onetime transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 1/1/17 to 6/30/17. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Net expenses for the fiscal year ended 12/31/16* 0.92% 1.17% Total annual operating expenses for the fiscal year ended 12/31/16 1.43% 1.68% Annualized expense ratio for the six-month period ended 6/30/17 0.90% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.02%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 4/30/18. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 6/30/17 ended 6/30/17 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.53 $5.78 $4.51 $5.76 Ending value (after expenses) $1,028.60 $1,027.90 $1,020.33 $1,019.09 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/17. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Your fund’s managers Portfolio Manager James A. Fetch is Co-Head of Global Asset Allocation at Putnam. He has been in the investment industry since he joined Putnam in 1994. In addition to Jim, your fund is managed by Co-Head of Global Asset Allocation Robert J. Kea, CFA; Chief Investment Officer, Global Asset Allocation, Robert J. Schoen; and Co-Head of Global Asset Allocation Jason R. Vaillancourt, CFA. Your fund’s managers also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Absolute Return 500 Fund ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. In other examples, the managers may use options and futures contracts to hedge against a variety of risks by establishing a combination of long and short exposures to specific equity markets or sectors. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Absolute Return 500 Fund 3 The fund’s portfolio 6/30/17 (Unaudited) COMMON STOCKS (27.3%)* Shares Value Basic materials (1.3%) Adecoagro SA (Argentina) † 1,189 $11,878 Anhui Conch Cement Co., Ltd. (China) 10,000 34,774 China Lesso Group Holdings, Ltd. (China) 36,000 27,666 China Railway Construction Corp., Ltd. (China) 33,500 43,680 Lotte Chemical Corp. (South Korea) 165 49,609 PTT Global Chemical PCL (Thailand) 29,600 59,688 Sappi, Ltd. (South Africa) 5,530 36,813 Sherwin-Williams Co. (The) 210 73,702 Siam Cement PCL (The) (Thailand) 3,950 58,372 Sinopec Shanghai Petrochemical Co., Ltd. (China) 74,000 39,619 Sonoco Products Co. 186 9,564 Capital goods (1.7%) Avery Dennison Corp. 274 24,213 Berry Plastics Group, Inc. † 225 12,827 BWX Technologies, Inc. 259 12,626 China Railway Group, Ltd. (China) 56,000 44,112 General Dynamics Corp. 287 56,855 HEICO Corp. 60 4,310 Honeywell International, Inc. 654 87,172 Huntington Ingalls Industries, Inc. 42 7,819 L3 Technologies, Inc. 207 34,586 Northrop Grumman Corp. 328 84,201 Raytheon Co. 568 91,721 Republic Services, Inc. 329 20,967 United Tractors Tbk PT (Indonesia) 20,300 41,811 Waste Management, Inc. 560 41,076 Communication services (2.2%) AT&T, Inc. 838 31,618 China Mobile, Ltd. (China) 1,000 10,612 DISH Network Corp. Class A † 4,808 301,750 Juniper Networks, Inc. 2,313 64,486 LG Uplus Corp. (South Korea) 4,728 64,464 SK Telecom Co., Ltd. (South Korea) 260 60,447 Telecom Argentina SA ADR (Argentina) 663 16,800 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 209,800 71,147 Telkom SA SOC, Ltd. (South Africa) 10,103 47,532 Verizon Communications, Inc. 1,186 52,967 Conglomerates (0.3%) Danaher Corp. 1,091 92,069 Consumer cyclicals (3.4%) Amazon.com, Inc. † 4 3,872 Aramark 179 7,335 Automatic Data Processing, Inc. 712 72,952 CBS Corp. Class B (non-voting shares) 1,302 83,042 CDK Global, Inc. 389 24,141 China Dongxiang Group Co., Ltd. (China) 45,000 8,012 Ecolab, Inc. 151 20,045 Euronet Worldwide, Inc. † 122 10,659 Ford Otomotiv Sanayi AS (Turkey) 1,390 16,972 Genting Bhd (Malaysia) 15,900 34,855 Great Wall Motor Co., Ltd. (China) 23,500 29,016 Hasbro, Inc. 159 17,730 COMMON STOCKS (27.3%)* cont . Shares Value Consumer cyclicals cont . Home Depot, Inc. (The) 87 $13,346 Itausa - Investimentos Itau SA (Preference) (Brazil) 1,100 2,995 John Wiley & Sons, Inc. Class A 51 2,690 Kimberly-Clark Corp. 703 90,764 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 7,762 16,427 KOC Holding AS (Turkey) 7,623 35,055 Lear Corp. 159 22,591 Lowe’s Cos., Inc. 961 74,506 Marriott International, Inc./MD Class A 39 3,912 Naspers, Ltd. Class N (South Africa) 34 6,614 News Corp. Class B 211 2,986 NVR, Inc. † 11 26,517 Pou Chen Corp. (Taiwan) 23,000 31,831 President Chain Store Corp. (Taiwan) † 3,000 26,972 Priceline Group, Inc. (The) † 11 20,576 Qualicorp SA (Brazil) 6,300 54,578 Ross Stores, Inc. 821 47,396 Scotts Miracle-Gro Co. (The) Class A 97 8,678 ServiceMaster Global Holdings, Inc. † 475 18,615 Smiles SA (Brazil) 3,300 60,145 TJX Cos., Inc. (The) 1,065 76,861 Twenty-First Century Fox, Inc. 471 13,348 Vantiv, Inc. Class A † 481 30,467 Walt Disney Co. (The) 812 86,275 World Fuel Services Corp. 202 7,767 Consumer staples (2.1%) Altria Group, Inc. 1,575 117,290 Colgate-Palmolive Co. 39 2,891 ConAgra Foods, Inc. 464 16,593 CVS Health Corp. 790 63,563 Graham Holdings Co. Class B 8 4,797 Gruma SAB de CV Class B (Mexico) 4,385 57,209 Hanwha Corp. (South Korea) 1,041 43,127 Hershey Co. (The) 362 38,868 Indofood Sukses Makmur Tbk PT (Indonesia) 64,500 41,621 J.M. Smucker Co. (The) 334 39,522 Liberty Expedia Holdings, Inc. Class A † 64 3,457 McDonald’s Corp. 745 114,104 PepsiCo, Inc. 62 7,160 Pinnacle Foods, Inc. 387 22,988 Pool Corp. 80 9,406 Procter & Gamble Co. (The) 323 28,149 Sysco Corp. 872 43,888 Ulta Salon, Cosmetics & Fragrance, Inc. † 40 11,494 US Foods Holding Corp. † 113 3,076 Walgreens Boots Alliance, Inc. 146 11,433 Energy (1.0%) Baker Hughes, Inc. 1,015 55,328 Exxon Mobil Corp. 1,183 95,504 Marathon Petroleum Corp. 897 46,940 Petrobras Argentina SA ADR (Argentina) † 801 9,620 Phillips 66 269 22,244 SK Innovation Co., Ltd. (South Korea) 303 41,975 YPF SA ADR (Argentina) 3,292 72,095 4 Putnam VT Absolute Return 500 Fund COMMON STOCKS (27.3%)* cont . Shares Value Financials (6.2%) Aflac, Inc. 766 $59,503 AGNC Investment Corp. R 1,819 38,727 Agricultural Bank of China, Ltd. (China) 146,000 69,003 Allstate Corp. (The) 705 62,350 American Homes 4 Rent R 565 12,752 Annaly Capital Management, Inc. R 2,658 32,029 Apple Hospitality REIT, Inc. R 314 5,875 Aspen Insurance Holdings, Ltd. 117 5,832 Assured Guaranty, Ltd. 182 7,597 Banco do Brasil SA (Brazil) 3,500 28,314 Banco Macro SA ADR (Argentina) 484 44,620 Bank Negara Indonesia Persero Tbk PT (Indonesia) 81,900 40,558 Bank of China, Ltd. (China) 81,000 39,735 Bank of Communications Co., Ltd. (China) 65,000 45,873 BBVA Banco Frances SA ADR (Argentina) 709 13,421 Berkshire Hathaway, Inc. Class B † 312 52,843 Brandywine Realty Trust R 321 5,627 Broadridge Financial Solutions, Inc. 104 7,858 Camden Property Trust R 219 18,727 Chailease Holding Co., Ltd. (Taiwan) 2,000 5,575 Chimera Investment Corp. R 826 15,388 China Cinda Asset Management Co., Ltd. (China) 107,000 39,881 China Construction Bank Corp. (China) 109,000 84,464 China Huarong Asset Management Co., Ltd. (China) 16,000 6,209 Chongqing Rural Commercial Bank Co., Ltd. (China) 41,000 27,675 CIFI Holdings Group Co., Ltd. (China) 24,000 10,667 CME Group, Inc. 419 52,476 CoreLogic, Inc. † 268 11,626 Corporate Office Properties Trust R 313 10,964 Empire State Realty Trust, Inc. Class A R 235 4,881 EPR Properties R 287 20,627 Equity Commonwealth † R 174 5,498 Equity Residential Trust R 702 46,213 Fubon Financial Holding Co., Ltd. (Taiwan) 35,000 55,745 Gaming and Leisure Properties, Inc. R 542 20,417 Grupo Financiero Galicia SA ADR (Argentina) 1,156 49,292 Guangzhou R&F Properties Co., Ltd. (China) 33,600 52,245 Highwoods Properties, Inc. R 204 10,345 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 501 17,231 Industrial & Commercial Bank of China, Ltd. (China) 148,000 99,899 Industrial Bank of Korea (South Korea) 5,218 64,988 Intercontinental Exchange, Inc. 109 7,185 Itau Unibanco Holding SA ADR (Preference) (Brazil) 2,761 30,509 JPMorgan Chase & Co. 1,524 139,294 KB Financial Group, Inc. (South Korea) 100 5,043 Lamar Advertising Co. Class A R 230 16,921 Liberty Property Trust R 200 8,142 Macquarie Mexico Real Estate Management SA de CV (Mexico) R 10,529 12,392 MFA Financial, Inc. R 1,038 8,709 MRV Engenharia e Participacoes SA (Brazil) 6,691 27,306 Old Mutual PLC (South Africa) 22,373 56,356 Park Hotels & Resorts, Inc. R 167 4,502 People’s Insurance Co. Group of China, Ltd. (China) 85,000 35,709 COMMON STOCKS (27.3%)* cont . Shares Value Financials cont . PNC Financial Services Group, Inc. (The) 760 $94,901 Popular, Inc. (Puerto Rico) 201 8,384 Quality Care Properties, Inc. † R 249 4,559 Reinsurance Group of America, Inc. 112 14,380 Retail Properties of America, Inc. Class A R 788 9,621 Shinhan Financial Group Co., Ltd. (South Korea) 640 27,577 Spirit Realty Capital, Inc. R 1,604 11,886 Starwood Property Trust, Inc. R 763 17,084 SunTrust Banks, Inc. 577 32,727 Travelers Cos., Inc. (The) 311 39,351 Turkiye Garanti Bankasi AS (Turkey) 12,939 36,002 Turkiye Halk Bankasi AS (Turkey) 2,596 9,702 Turkiye Is Bankasi Class C (Turkey) 17,474 37,000 Two Harbors Investment Corp. R 1,054 10,445 U.S. Bancorp 730 37,902 Voya Financial, Inc. 626 23,093 Health care (2.2%) Baxter International, Inc. 156 9,444 Bio-Rad Laboratories, Inc. Class A † 70 15,842 Charles River Laboratories International, Inc. † 78 7,890 DaVita Inc. † 42 2,720 Humana, Inc. 381 91,676 Intuitive Surgical, Inc. † 4 3,741 Johnson & Johnson 1,281 169,463 Merck & Co., Inc. 753 48,260 Pfizer, Inc. 3,780 126,970 Richter Gedeon Nyrt (Hungary) 2,381 62,226 Thermo Fisher Scientific, Inc. 42 7,328 UnitedHealth Group, Inc. 535 99,200 WellCare Health Plans, Inc. † 131 23,522 Zoetis, Inc. 1,197 74,669 Technology (5.2%) Adobe Systems, Inc. † 296 41,866 Alibaba Group Holding, Ltd. ADR (China) † S 387 54,528 Alphabet, Inc. Class A † 66 61,359 Amdocs, Ltd. 177 11,409 Apple, Inc. 735 105,855 Applied Materials, Inc. 2,161 89,271 AU Optronics Corp. (Taiwan) 11,000 5,026 Cisco Systems, Inc. 80 2,504 CommerceHub, Inc. Ser. C † 272 4,744 Corning, Inc. 625 18,781 Dell Technologies, Inc. Class V † 187 11,428 eBay, Inc. † 2,616 91,351 F5 Networks, Inc. † 455 57,812 Fidelity National Information Services, Inc. 613 52,350 Fiserv, Inc. † 306 37,436 Genpact, Ltd. 328 9,128 Globant SA (Luxembourg) † 734 31,885 Harris Corp. 326 35,560 Hon Hai Precision Industry Co., Ltd. (Taiwan) 32,100 123,462 Intuit, Inc. 686 91,108 Microsoft Corp. 595 41,013 NetApp, Inc. 845 33,842 NetEase, Inc. ADR (China) 63 18,940 Paychex, Inc. 578 32,911 Putnam VT Absolute Return 500 Fund 5 COMMON STOCKS (27.3%)* cont . Shares Value Technology cont . Radiant Opto-Electronics Corp. (Taiwan) 8,000 $17,804 Samsung Electronics Co., Ltd. (South Korea) 127 263,846 SK Hynix, Inc. (South Korea) 786 46,302 Synopsys, Inc. † 354 25,817 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 2,272 79,429 Tencent Holdings, Ltd. (China) 2,700 96,554 Texas Instruments, Inc. 1,231 94,701 Tripod Technology Corp. (Taiwan) 6,000 19,112 YY, Inc. ADR (China) † 617 35,805 Transportation (0.5%) Aeroflot –Russian Airlines PJSC (Russia) † 2,569 8,465 AirAsia Bhd (Malaysia) 29,800 22,562 Landstar System, Inc. 111 9,502 MISC Bhd (Malaysia) 14,900 25,894 Norfolk Southern Corp. 711 86,529 Utilities and power (1.2%) American Electric Power Co., Inc. 512 35,569 Cia de Saneamento Basico do Estado de Sao Paulo (Brazil) 6,100 58,295 Edison International 563 44,021 Great Plains Energy, Inc. 1,431 41,900 Kinder Morgan, Inc. 2,903 55,621 Korea Electric Power Corp. (South Korea) 154 5,492 Pampa Energia SA ADR (Argentina) † 562 33,074 PG&E Corp. 807 53,561 Southern Co. (The) 318 15,226 Tenaga Nasional Bhd (Malaysia) 20,500 67,527 Total common stocks (cost $7,770,201) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (15.3%)* Principal amount Value U.S. Government Agency Mortgage Obligations (15.3%) Federal National Mortgage Association Pass-Through Certificates 3.50%, TBA, 8/1/47 $1,000,000 $1,025,195 3.50%, TBA, 7/1/47 2,000,000 2,053,750 3.00%, TBA, 7/1/47 2,000,000 1,997,344 Total U.S. government and agency mortgage obligations (cost $5,094,492) MORTGAGE-BACKED SECURITIES (7.5%)* Principal amount Value Agency collateralized mortgage obligations (5.1%) Federal Home Loan Mortgage Corporation IFB Ser. 3747, Class SA, IO, 5.341%, 10/15/40 $32,219 $5,527 IFB Ser. 4073, Class AS, IO, 4.891%, 8/15/38 180,071 15,305 Ser. 4601, Class PI, IO, 4.50%, 12/15/45 67,220 11,447 Ser. 4322, Class ID, IO, 4.50%, 5/15/43 111,112 17,635 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 103,830 16,224 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 51,853 8,162 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 254,267 41,824 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 182,418 34,731 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 101,321 13,152 Ser. 4099, Class BI, IO, 3.50%, 6/15/39 118,062 11,659 Ser. 4134, Class PI, IO, 3.00%, 11/15/42 202,132 24,080 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 88,762 8,661 MORTGAGE-BACKED SECURITIES (7.5%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 $73,697 $17,470 IFB Ser. 12-68, Class BS, IO, 4.784%, 7/25/42 87,811 14,958 Ser. 17-2, Class KI, IO, 4.00%, 2/25/47 110,042 19,726 Ser. 16-98, Class QI, IO, 3.50%, 2/25/46 328,574 49,904 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 54,888 5,676 Ser. 14-76, IO, 3.50%, 11/25/39 166,390 17,207 Ser. 12-129, Class IJ, IO, 3.50%, 12/25/32 63,367 9,743 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 59,055 6,419 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 124,635 11,437 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 238,151 18,933 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 71,231 5,062 Ser. 12-147, Class AI, IO, 3.00%, 10/25/27 288,401 26,317 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 138,010 26,556 Ser. 16-168, Class AI, IO, 5.00%, 7/20/45 87,588 8,540 Ser. 15-35, Class AI, IO, 5.00%, 3/16/45 212,877 44,172 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 92,014 19,036 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 120,237 25,457 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 49,248 10,024 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 58,944 10,994 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 2,753 199 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 53,069 11,073 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 76,686 16,231 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 55,938 11,894 Ser. 15-105, Class LI, IO, 5.00%, 10/20/39 84,332 17,729 IFB Ser. 13-129, Class SN, IO, 4.938%, 9/20/43 36,641 5,790 IFB Ser. 16-77, Class SL, IO, 4.938%, 3/20/43 95,879 11,970 IFB Ser. 11-17, Class S, IO, 4.838%, 2/20/41 78,456 12,553 IFB Ser. 10-134, Class ES, IO, 4.788%, 11/20/39 148,266 14,966 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 91,803 19,164 Ser. 15-80, Class IA, IO, 4.50%, 6/20/45 110,135 21,492 Ser. 15-167, Class BI, IO, 4.50%, 4/16/45 74,308 16,728 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 88,238 15,075 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 21,509 4,307 Ser. 16-135, Class PI, IO, 4.00%, 5/20/46 223,361 46,478 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 66,061 11,446 Ser. 17-57, Class AI, IO, 4.00%, 6/20/45 104,814 19,947 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 83,939 14,982 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 83,063 17,895 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 127,668 20,995 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 52,963 8,493 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 134,682 26,614 Ser. 15-162, Class BI, IO, 4.00%, 11/20/40 118,875 18,794 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 135,503 13,764 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 101,771 12,887 Ser. 15-111, Class IJ, IO, 3.50%, 8/20/45 93,058 13,000 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 101,005 15,213 Ser. 15-124, Class LI, IO, 3.50%, 3/20/45 359,136 39,954 Ser. 16-136, Class YI, IO, 3.50%, 3/20/45 97,672 13,308 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 154,698 27,308 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 86,141 13,397 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 47,387 5,204 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 44,439 6,206 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 114,375 21,743 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 41,863 4,924 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 36,251 2,618 Ser. 13-157, Class IA, IO, 3.50%, 4/20/40 109,997 12,866 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 35,727 2,233 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 76,373 9,979 Ser. 13-6, Class AI, IO, 3.50%, 8/20/39 180,619 26,190 6 Putnam VT Absolute Return 500 Fund MORTGAGE-BACKED SECURITIES (7.5%)* cont . Principal amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 $218,569 $22,005 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 84,191 7,729 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 166,256 15,236 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 145,419 17,974 Ser. 13-23, Class IK, IO, 3.00%, 9/20/37 66,428 6,977 FRB Ser. 16-H16, Class DI, IO, 2.621%, 6/20/66 100,273 12,597 Ser. 15-H22, Class GI, IO, 2.575%, 9/20/65 133,308 17,117 Ser. 17-H02, Class BI, IO, 2.312%, 1/20/67 141,162 18,793 Ser. 17-H06, Class BI, IO, 2.286%, 2/20/67 118,234 14,756 Ser. 15-H09, Class AI, IO, 2.191%, 4/20/65 227,250 21,475 Ser. 16-H03, Class AI, IO, 2.165%, 1/20/66 165,382 17,262 Ser. 17-H11, Class NI, IO, 2.136%, 5/20/67 231,382 31,075 FRB Ser. 15-H16, Class XI, IO, 2.128%, 7/20/65 104,474 11,168 Ser. 16-H02, Class BI, IO, 2.036%, 11/20/65 343,855 32,912 Ser. 15-H24, Class HI, IO, 2.034%, 9/20/65 477,920 37,947 Ser. 15-H25, Class BI, IO, 1.993%, 10/20/65 290,160 29,422 Ser. 15-H20, Class CI, IO, 1.985%, 8/20/65 174,490 18,827 Ser. 15-H15, Class JI, IO, 1.945%, 6/20/65 265,053 26,744 Ser. 16-H04, Class KI, IO, 1.929%, 2/20/66 116,893 9,863 Ser. 15-H19, Class NI, IO, 1.909%, 7/20/65 201,160 19,714 Ser. 15-H18, Class IA, IO, 1.827%, 6/20/65 100,166 7,603 Ser. 15-H10, Class CI, IO, 1.81%, 4/20/65 159,529 15,195 Ser. 15-H26, Class GI, IO, 1.793%, 10/20/65 218,322 20,238 Ser. 14-H21, Class AI, IO, 1.754%, 10/20/64 202,195 18,642 Ser. 15-H09, Class BI, IO, 1.69%, 3/20/65 228,547 19,861 Ser. 15-H10, Class EI, IO, 1.636%, 4/20/65 141,238 8,686 Ser. 15-H25, Class AI, IO, 1.614%, 9/20/65 302,560 23,932 Ser. 15-H24, Class BI, IO, 1.613%, 8/20/65 434,178 26,615 Ser. 11-H15, Class AI, IO, 1.579%, 6/20/61 113,506 7,236 Ser. 16-H08, Class GI, IO, 1.434%, 4/20/66 247,739 16,053 Commercial mortgage-backed securities (0.8%) Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.328%, 3/11/39 (In default) † 25,000 12,779 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882%, 7/15/37 5,773 5,759 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.56%, 6/10/48 20,359 20,641 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 1.11%, 12/10/41 46,534 750 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.497%, 11/10/46 18,000 17,144 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.721%, 8/15/46 16,000 13,232 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 6.139%, 4/17/45 20,000 3,370 JPMorgan Chase Commercial Mortgage Securities Trust 144A Ser. 13-C13, Class E, 3.986%, 1/15/46 12,000 9,013 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 (In default) † 23,000 1,294 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 (In default) † 20,000 1,710 Merrill Lynch Mortgage Trust Ser. 04-KEY2, Class D, 5.046%, 8/12/39 16,311 16,147 ML-CFC Commercial Mortgage Trust 144A FRB Ser. 06-4, Class XC, IO, 0.857%, 12/12/49 47,572 262 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 5.00%, 5/10/63 17,000 11,161 Ser. 13-C6, Class E, 3.50%, 4/10/46 38,000 26,820 MORTGAGE-BACKED SECURITIES (7.5%)* cont . Principal amount Value Commercial mortgage-backed securities cont . Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.78%, 1/15/45 $8,572 $8,549 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5.00%, 3/15/44 30,000 26,103 Ser. 12-C7, Class F, 4.50%, 6/15/45 100,000 73,270 Ser. 13-C12, Class E, 3.50%, 3/15/48 15,000 11,039 Residential mortgage-backed securities (non-agency) (1.6%) Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 4.141%, 4/25/34 23,097 23,005 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 1A6, 2.036%, 8/25/35 20,466 17,498 FRB Ser. 06-OA7, Class 1A2, 1.672%, 6/25/46 11,913 11,199 FRB Ser. 05-59, Class 1A1, 1.542%, 11/20/35 16,154 15,059 Countrywide Home Loans Mortgage Pass-Through Trust FRB Ser. 05-3, Class 1A1, 1.836%, 4/25/35 12,681 10,560 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.466%, 9/25/28 59,979 82,498 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.966%, 10/25/28 85,000 115,090 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.916%, 4/25/28 34,500 39,279 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.766%, 4/25/28 45,500 51,149 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 6.216%, 7/25/25 55,841 62,022 Connecticut Avenue Securities FRB Ser. 17-C03, Class 1B1, 6.066%, 10/25/29 10,000 10,634 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 5.216%, 5/25/25 5,595 5,964 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 1.676%, 10/25/44 29,698 28,162 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 05-AR4, Class 1A3, 3.239%, 4/25/35 43,989 44,394 FRB Ser. 06-AR6, Class 7A2, 3.034%, 3/25/36 12,171 12,287 Total mortgage-backed securities (cost $2,493,227) INVESTMENT COMPANIES (7.4%)* Shares Value Altaba, Inc. 372 $20,267 Health Care Select Sector SPDR Fund 4,624 366,406 Industrial Select Sector SPDR Fund 5,354 364,661 iShares MSCI India ETF (India) 8,969 287,905 Materials Select Sector SPDR Fund 6,692 360,097 Technology Select Sector SPDR Fund 6,449 352,889 Utility Select Sector SPDR Fund S 13,668 710,189 Total investment companies (cost $2,400,611) COMMODITY LINKED NOTES (4.5%)* ††† Principal amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $100,000 $90,520 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.14%, 2018 (Indexed to the BofA Merrill Lynch Commodity MLBX4SX6 Excess Return Strategy multiplied by 3) 300,000 319,385 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2018 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 339,000 350,538 Putnam VT Absolute Return 500 Fund 7 COMMODITY LINKED NOTES (4.5%)* ††† cont . Principal amount Value Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 1-month USD LIBOR less 0.12%, 2018 (Indexed to the Citi Commodities F3 vs F0 – 4x Leveraged CVIC4X30 Index multiplied by 3) $240,000 #233,828 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 1-month USD LIBOR less 0.14%, 2018 (Indexed to the S&P GSCI Total Return Index SM multiplied by 3) 213,000 275,859 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 228,360 234,445 Total commodity Linked Notes (cost $1,420,360) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.1%)* Principal amount Value Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL 80 $23,898 Buenos Aires (Province of) unsec. FRN 24.08%, 5/31/22 (Argentina) ARS 195,000 11,995 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) $100,000 114,000 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 200,000 216,500 Turkey (Republic of) unsec. notes 11.00%, 3/2/22 (Turkey) TRY 32,000 9,263 Total foreign government and agency bonds and notes (cost $361,860) CORPORATE BONDS AND NOTES (0.7%)* Principal amount Value Enbridge, Inc. sr. unsec. unsub. bonds 4.25%, 12/1/26 (Canada) $20,000 $20,843 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) $60,000 58,995 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 20,000 23,000 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 21,000 23,507 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 13,000 13,211 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 5,000 5,156 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 97,000 34,799 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.375%, 1/23/45 (Mexico) 20,000 19,500 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 39,000 37,909 Total corporate bonds and notes (cost $233,676) Expiration WARRANTS (0.4%)* † date Strike price Warrants Value China State Construction Engineering Corp., Ltd. 144A (China) † 1/22/18 $0.00 32,104 $45,887 Shanghai Automotive Co. 144A (China) † 2/2/18 0.00 13,600 62,187 Zhengzhou Yutong Bus Co., Ltd. 144A (China) † 7/24/17 0.00 3,100 10,051 Total warrants (cost $103,253) ASSET-BACKED SECURITIES (0.0%)* Principal amount Value Station Place Securitization Trust 144A FRB Ser. 17-1, Class A, 2.116%, 2/25/49 $15,667 $15,667 Total asset-backed securities (cost $15,667) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.214)/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.214 $71,750 $65 1.495/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.495 86,100 34 (1.495)/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.495 86,100 1 Citibank, N.A. (2.124)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.124 43,050 605 (2.518)/3 month USD-LIBOR-BBA/ May-49 May-19/2.518 6,300 576 2.25/3 month USD-LIBOR-BBA/ Sep-27 Sep-17/2.25 57,400 478 (2.506)/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.506 23,000 351 (2.57)/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/2.57 28,800 288 (1.975)/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/1.975 28,800 265 (1.896)/3 month USD-LIBOR-BBA/ Dec-22 Dec-17/1.896 18,000 217 (2.488)/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.488 11,500 203 2.57/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/2.57 28,800 192 1.975/3 month USD-LIBOR-BBA/ Nov-22 Nov-17/1.975 28,800 184 1.6125/3 month USD-LIBOR-BBA/ Aug-18 Aug-17/1.6125 114,800 145 1.896/3 month USD-LIBOR-BBA/ Dec-22 Dec-17/1.896 18,000 92 2.34/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.34 23,000 30 2.326/3 month USD-LIBOR-BBA/ Jul-47 Jul-17/2.326 11,500 12 1.9275/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.9275 43,050 7 2.08475/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.08475 28,700 2 (2.491)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.491 28,700 1 Credit Suisse International 2.06375/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.06375 380,400 198 2.3724/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.3724 14,500 181 (2.325)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.325 43,050 161 2.8472/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.8472 14,500 127 1.446/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.446 86,100 12 (2.7225)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.7225 86,100 3 Goldman Sachs International 2.525/3 month USD-LIBOR-BBA/ Aug-37 Aug-17/2.525 14,400 223 (1.83)/3 month USD-LIBOR-BBA/ Sep-22 Sep-17/1.83 17,000 162 8 Putnam VT Absolute Return 500 Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.0%)* cont . Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International cont . 1.884/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.884 $86,100 $94 (2.234)/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.234 71,750 57 1.83/3 month USD-LIBOR-BBA/ Sep-22 Sep-17/1.83 17,000 35 1.44/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.44 86,100 10 JPMorgan Chase Bank N.A. (2.81025)/3 month USD-LIBOR-BBA/ Oct-27 Oct-17/2.81025 57,400 87 1.999/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.999 28,700 3 Total purchased swap options outstanding (cost $6,990) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.2%)* date/strike price amount Value SPDR S&P rust (Put) Jun-18/$210.00 $3,531 $18,485 SPDR S&P rust (Put) May-18/210.00 3,715 17,228 SPDR S&P rust (Put) Apr-18/205.00 3,583 12,547 SPDR S&P rust (Put) Mar-18/205.00 3,702 10,791 SPDR S&P rust (Put) Feb-18/200.00 3,682 7,431 SPDR S&P rust (Put) Jan-18/195.00 3,791 5,013 USD/CNH (Put) Oct-17/CNH 6.70 671,200 1,283 USD/CNH (Put) Oct-17/CNH 6.70 671,200 1,216 USD/JPY (Put) Nov-17/JPY 107.00 405,900 2,867 Total purchased options outstanding (cost $133,117) Principal amount/ SHORT-TERM INVESTMENTS (53.8%)* shares Value Federal Home Loan Banks unsec. discount notes 1.032%, 9/1/17 $421,000 $420,277 Federal Home Loan Banks unsec. discount notes 1.011%, 8/9/17 600,000 599,371 Interest in $237,209,000 joint tri-party repurchase agreement dated 6/30/17 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 7/3/17 — maturity value of $8,080,734 for an effective yield of 1.090% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 3.500% and due dates ranging from 2/1/30 to 5/20/47, valued at $241,953,181) 8,080,000 8,080,000 Putnam Cash Collateral Pool, LLC 1.24% d Shares 698,100 698,100 Putnam Short Term Investment Fund 1.07% L Shares 6,583,161 6,583,161 U.S. Treasury Bills 0.940%, 8/24/17 § $129,000 128,829 U.S. Treasury Bills 0.887%, 8/3/17 # ∆ 3,000 2,998 U.S. Treasury Bills 0.786%, 7/20/17 # § 41,000 40,985 U.S. Treasury Bills 0.820%, 7/13/17 # ∆ § 414,000 413,911 U.S. Treasury Bills 0.809%, 7/6/17 # ∆ § 936,000 935,941 Total short-term investments (cost $17,903,445) Total investments (cost $37,936,899) Key to holding’s currency abbreviations ARS Argentine Peso BRL Brazilian Real CHF Swiss Franc CNH Chinese Yuan (Offshore) EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona TRY Turkish Lira Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at theclose of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yieldat the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interestrates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income.The rate shown is the current interest rate at the close of thereporting period. IO Interest Only PJSC Public Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2017 through June 30, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $33,284,313. ††† The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note’s value relative to the change in the underlying index. † This security is non-income-producing. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $14,180,349 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Putnam VT Absolute Return 500 Fund 9 Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $8,417,012) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/19/17 $105,433 $103,722 $1,711 Brazilian Real Buy 7/3/17 126,656 131,934 (5,278) Brazilian Real Sell 7/3/17 126,656 127,544 888 British Pound Sell 9/20/17 78,723 77,802 (921) Chilean Peso Buy 7/19/17 131,888 131,740 148 Chilean Peso Sell 7/19/17 131,888 133,702 1,814 Euro Buy 9/20/17 69,378 68,099 1,279 Indian Rupee Buy 8/16/17 66,890 67,009 (119) Japanese Yen Sell 8/16/17 178,663 179,422 759 Mexican Peso Buy 7/19/17 68,464 65,000 3,464 Mexican Peso Sell 7/19/17 68,464 64,246 (4,218) New Zealand Dollar Buy 7/19/17 17,070 20,094 (3,024) Norwegian Krone Sell 9/20/17 129,663 127,870 (1,793) Singapore Dollar Buy 8/16/17 67,449 67,193 256 Singapore Dollar Sell 8/16/17 67,739 66,844 (895) Swedish Krona Buy 9/20/17 134,616 130,677 3,939 Barclays Bank PLC Australian Dollar Buy 7/19/17 110,120 109,040 1,080 Canadian Dollar Buy 7/19/17 139,535 135,092 4,443 Canadian Dollar Sell 7/19/17 139,535 136,197 (3,338) Euro Buy 9/20/17 174,765 172,756 2,009 Japanese Yen Sell 8/16/17 66,984 67,279 295 New Zealand Dollar Buy 7/19/17 55,313 51,335 3,978 Swedish Krona Buy 9/20/17 9,406 9,115 291 Swiss Franc Buy 9/20/17 1,362 729 633 Citibank, N.A. Australian Dollar Buy 7/19/17 60,094 60,418 (324) Brazilian Real Buy 7/3/17 88,985 91,803 (2,818) Brazilian Real Sell 7/3/17 88,985 88,027 (958) Brazilian Real Sell 10/3/17 23,896 23,737 (159) Canadian Dollar Buy 7/19/17 55,151 53,638 1,513 Euro Buy 9/20/17 1,376 1,551 (175) Japanese Yen Sell 8/16/17 49,816 49,987 171 Mexican Peso Buy 7/19/17 67,232 67,888 (656) Mexican Peso Sell 7/19/17 67,232 66,844 (388) New Taiwan Dollar Buy 8/16/17 965 1,069 (104) New Zealand Dollar Sell 7/19/17 136,634 132,370 (4,264) Norwegian Krone Buy 9/20/17 67,716 67,378 338 South African Rand Buy 7/19/17 67,936 68,720 (784) South African Rand Sell 7/19/17 67,936 65,819 (2,117) Swedish Krona Sell 9/20/17 34,131 33,130 (1,001) Credit Suisse International Australian Dollar Buy 7/19/17 64,782 64,429 353 Canadian Dollar Buy 7/19/17 69,189 66,577 2,612 Canadian Dollar Sell 7/19/17 67,492 66,997 (495) Euro Buy 9/20/17 83,139 81,749 1,390 Japanese Yen Sell 8/16/17 67,538 67,511 (27) 10 Putnam VT Absolute Return 500 Fund FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $8,417,012) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont . New Zealand Dollar Sell 7/19/17 $29,378 $29,002 $(376) Swedish Krona Sell 9/20/17 138,670 134,639 (4,031) Goldman Sachs International Australian Dollar Sell 7/19/17 66,472 65,530 (942) British Pound Sell 9/20/17 38,904 38,441 (463) Canadian Dollar Buy 7/19/17 70,809 67,546 3,263 Canadian Dollar Sell 7/19/17 70,809 67,506 (3,303) Euro Buy 9/20/17 37,155 38,248 (1,093) Indian Rupee Buy 8/16/17 67,063 67,447 (384) Japanese Yen Sell 8/16/17 64,700 64,996 296 New Zealand Dollar Sell 7/19/17 60,075 56,880 (3,195) Norwegian Krone Sell 9/20/17 138,408 136,393 (2,015) South African Rand Buy 7/19/17 132,105 131,944 161 South African Rand Sell 7/19/17 132,105 131,718 (387) Swedish Krona Buy 9/20/17 104,289 101,166 3,123 Swiss Franc Sell 9/20/17 28,819 29,153 334 HSBC Bank USA, National Association Australian Dollar Buy 7/19/17 1,691 1,669 22 British Pound Sell 9/20/17 41,907 41,404 (503) Canadian Dollar Buy 7/19/17 125,420 121,782 3,638 Euro Buy 9/20/17 117,081 114,235 2,846 New Zealand Dollar Buy 7/19/17 136,121 132,977 3,144 Singapore Dollar Sell 8/16/17 67,594 66,970 (624) JPMorgan Chase Bank N.A. Australian Dollar Sell 7/19/17 26,281 25,972 (309) Brazilian Real Buy 7/3/17 91 90 1 Brazilian Real Sell 7/3/17 91 95 4 British Pound Sell 9/20/17 135,121 134,508 (613) Canadian Dollar Buy 7/19/17 1,235 346 889 Czech Koruna Buy 7/19/17 72,474 66,688 5,786 Czech Koruna Sell 7/19/17 72,474 65,722 (6,752) Euro Buy 7/19/17 70,064 65,547 4,517 Euro Sell 7/19/17 70,064 66,159 (3,905) Euro Buy 9/20/17 103,322 103,184 138 Japanese Yen Buy 8/16/17 112,350 113,707 (1,357) Mexican Peso Buy 7/19/17 67,238 67,854 (616) Mexican Peso Sell 7/19/17 67,238 67,297 59 New Zealand Dollar Sell 7/19/17 60,368 58,056 (2,312) Norwegian Krone Sell 9/20/17 69,072 67,549 (1,523) Swedish Krona Sell 9/20/17 12,410 14,030 1,620 Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/19/17 135,864 133,879 1,985 Czech Koruna Buy 7/19/17 72,479 66,665 5,814 Czech Koruna Sell 7/19/17 72,479 65,792 (6,687) Euro Buy 7/19/17 70,064 65,545 4,519 Euro Sell 7/19/17 70,064 66,020 (4,044) Euro Buy 9/20/17 154,123 151,798 2,325 Japanese Yen Sell 8/16/17 65,915 66,209 294 New Zealand Dollar Buy 7/19/17 66,155 66,355 (200) Norwegian Krone Sell 9/20/17 136,956 134,991 (1,965) Swedish Krona Buy 9/20/17 70,086 67,192 2,894 Putnam VT Absolute Return 500 Fund 11 FORWARD CURRENCY CONTRACTS at 6/30/17 (aggregate face value $8,417,012) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont . Swedish Krona Sell 9/20/17 $69,192 $67,514 $(1,678) Turkish Lira Sell 9/20/17 7,868 7,748 (120) State Street Bank and Trust Co. Australian Dollar Sell 7/19/17 13,218 12,714 (504) British Pound Sell 9/20/17 69,323 67,187 (2,136) Canadian Dollar Buy 7/19/17 2,622 2,027 595 Euro Buy 9/20/17 230 437 (207) Japanese Yen Buy 8/16/17 41,412 41,594 (182) New Zealand Dollar Sell 7/19/17 57,877 51,908 (5,969) Norwegian Krone Sell 9/20/17 67,177 66,321 (856) Singapore Dollar Buy 8/16/17 67,812 67,976 (164) Singapore Dollar Sell 8/16/17 67,812 66,928 (884) Swedish Krona Buy 9/20/17 205,704 198,940 6,764 UBS AG Australian Dollar Sell 7/19/17 87,681 83,675 (4,006) Canadian Dollar Buy 7/19/17 69,960 68,093 1,867 Euro Buy 9/20/17 119,377 117,615 1,762 Japanese Yen Sell 8/16/17 66,789 68,482 1,693 New Zealand Dollar Buy 7/19/17 8,059 7,410 649 Norwegian Krone Sell 9/20/17 137,460 135,505 (1,955) Swedish Krona Buy 9/20/17 70,527 67,767 2,760 Turkish Lira Buy 9/20/17 1,223 1,206 17 WestPac Banking Corp. Australian Dollar Sell 7/19/17 24,360 23,267 (1,093) Canadian Dollar Buy 7/19/17 70,809 67,519 3,290 Canadian Dollar Sell 7/19/17 68,726 68,382 (344) Euro Buy 9/20/17 89,102 87,599 1,503 New Zealand Dollar Sell 7/19/17 67,401 64,219 (3,182) Total FUTURES CONTRACTS OUTSTANDING Number Unrealized at 6/30/17 of Expiration appreciation/ (Unaudited) contracts Value date (depreciation) Euro-CAC 40 Index (Short) 3 $175,314 Jul-17 $4,514 FTSE 100 Index (Short) 1 94,330 Sep-17 2,642 S&P 500 Index E-Mini (Short) 7 847,315 Sep-17 5,819 S&P Mid Cap 400 Index E-Mini (Long) 11 1,920,710 Sep-17 11,252 Tokyo Price Index (Long) 4 $573,105 Sep-17 802 U.S. Treasury Note 10 yr (Short) 20 2,510,625 Sep-17 7,999 Total WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $47,463) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Bank of America N.A. 2.082/3 month USD-LIBOR-BBA/ Jul-20 Jul-17/2.082 $28,700 $— (1.728)/3 month USD-LIBOR-BBA/ Jul-20 Jul-17/1.728 28,700 10 WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $47,463) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Bank of America N.A. cont . 2.404/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.404 $143,500 $30 2.18/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.18 28,700 260 Citibank, N.A. (1.891)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.891 28,700 — (2.132)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.132 14,350 18 (2.152)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.152 28,700 45 2.291/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.291 28,700 68 2.4175/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.4175 43,050 74 (1.642)/3 month USD-LIBOR-BBA/ Dec-19 Dec-17/1.642 57,400 90 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 114,800 125 12 Putnam VT Absolute Return 500 Fund WRITTEN SWAP OPTIONS OUTSTANDING at 6/30/17 (premiums $47,463) (Unaudited) cont . Counterparty Fixed Obligation % to receive or (pay)/Floating rate index/ Expiration Contract Maturity date date/strike amount Value Citibank, N.A. cont . 1.642/3 month USD-LIBOR-BBA/ Dec-19 Dec-17/1.642 $57,400 $200 2.132/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.132 14,350 204 (2.257)/3 month USD-LIBOR-BBA/ Nov-27 Nov-17/2.257 28,800 363 2.152/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.152 28,700 365 2.257/3 month USD-LIBOR-BBA/ Nov-27 Nov-17/2.257 28,800 539 2.208/3 month USD-LIBOR-BBA/ May-24 May-19/2.208 28,700 595 2.204/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.204 86,100 704 Credit Suisse International (1.8225)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.8225 86,100 7 2.465/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/2.465 129,150 111 (2.5816)/3 month USD-LIBOR-BBA/Aug-37 Aug-17/2.5816 14,500 301 (2.15375)/3 month USD-LIBOR-BBA/Jul-27 Jul-17/2.15375 190,200 304 Goldman Sachs International (1.674)/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.674 86,100 1 (1.9245)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.9245 86,100 4 (1.779)/3 month USD-LIBOR-BBA/ Jul-18 Jul-17/1.779 86,100 23 2.419/3 month USD-LIBOR-BBA/ Aug-19 Aug-17/2.419 143,500 27 (1.563)/3 month USD-LIBOR-BBA/ Sep-19 Sep-17/1.563 57,400 35 (2.805)/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.805 14,400 102 (2.31)/3 month USD-LIBOR-BBA/ Aug-27 Aug-17/2.31 14,400 132 1.563/3 month USD-LIBOR-BBA/ Sep-19 Sep-17/1.563 57,400 148 JPMorgan Chase Bank N.A. (1.799)/3 month USD-LIBOR-BBA/ Jul-27 Jul-17/1.799 57,400 — 2.534/3 month USD-LIBOR-BBA/ Oct-27 Oct-17/2.534 28,700 156 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 8,052 Total WRITTEN OPTIONS Expiration OUTSTANDING at 6/30/17 date/strike Contract (premiums $4,997) (Unaudited) price amount Value SPDR S&P rust (Call) Jul-17/$248.50 $4,411 $867 USD/CNH (Put) Oct-17/CNH 6.60 671,200 397 USD/CNH (Put) Oct-17/CNH 6.60 671,200 359 Nov-17/JPY USD/JPY (Put) 103.00 405,900 1,158 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N. A. 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 $8,600 $(923) $27 (2.203)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 14,400 (288) 25 (2.647)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 14,400 (563) 22 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 8,600 (303) (2) 2.647/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.647 14,400 (563) (27) 2.203/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.203 14,400 (288) (39) (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 8,600 (923) (47) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 8,600 (303) (124) 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 8,600 777 248 (2.413)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 14,400 554 68 (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 8,600 777 50 2.413/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.413 14,400 554 (45) Barclays Bank PLC (2.205)/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 14,400 (288) 25 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 8,600 (120) 13 2.205/3 month USD-LIBOR-BBA/ Jun-24 (Purchased) Jun-19/2.205 14,400 (288) (38) (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 8,600 (120) (64) Citibank, N.A. (2.654)/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 14,400 (563) 20 2.654/3 month USD-LIBOR-BBA/ Jun-29 (Purchased) Jun-24/2.654 14,400 (563) (25) Putnam VT Absolute Return 500 Fund 13 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont . Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Citibank, N.A. cont . (2.42)/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 $14,400 $554 $65 2.42/3 month USD-LIBOR-BBA/ Jun-29 (Written) Jun-19/2.42 14,400 552 (42) Goldman Sachs International 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 1,700 (215) 11 (2.33)/3 month USD-LIBOR-BBA/ Aug-27 (Purchased) Aug-17/2.33 43,050 (327) 3 (2.5975)/3 month USD-LIBOR-BBA/ Aug-27 (Purchased) Aug-17/2.5975 86,100 (138) (6) (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 1,700 (215) (11) 2.46/3 month USD-LIBOR-BBA/ Aug-27 (Written) Aug-17/2.46 129,150 465 (13) FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 6/30/16 (Unaudited) cont . Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 $8,600 (1,201) $62 (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 8,600 (1,201) (227) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 8,600 817 306 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 8,600 817 (36) Total TBA SALE COMMITMENTS OUTSTANDING at 6/30/17 (proceeds receivable Principal Settlement $1,031,328) (Unaudited) amount date Value Federal National Mortgage Association, 3.50%, 7/1/47 $1,000,000 7/13/17 $1,026,875 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Unrealized premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) $1,313,100 E $2,759 9/20/22 1.90% 3 month $9,009 USD-LIBOR-BBA 2,619,900 E 5,300 9/20/19 1.70% 3 month 4,359 USD-LIBOR-BBA 179,600 E 932 9/20/27 2.20% 3 month 2,665 USD-LIBOR-BBA 117,000 (2) 6/27/27 2.15% 3 month 1,290 USD-LIBOR-BBA 14,350 E — 7/13/27 2.18% 3 month 128 USD-LIBOR-BBA 309,000 (1) 7/5/19 1.60431% 3 month 35 USD-LIBOR-BBA 309,000 (1) 7/5/19 1.6076% 3 month 14 USD-LIBOR-BBA 101,200 E (1,072) 9/20/47 3 month USD-LIBOR-BBA 2.45% (3,221) 698,000 E (4,318) 9/20/22 3 month USD-LIBOR-BBA 1.95% (5,975) 728,000 E (8,492) 9/20/27 3 month USD-LIBOR-BBA 2.25% (12,218) 6,564,100 E (34,297) 9/20/27 3 month USD-LIBOR-BBA 2.20% (97,640) AUD 1,054,000 4,730 6/28/22 2.60% 6 month (397) AUD-BBR-BBSW AUD 4,000 (36) 6/28/27 6 month AUD-BBR-BBSW 3.00% (1) CAD 176,000 E (815) 9/20/27 3 month CAD-BA-CDOR 1.95% (2,927) CAD 373,000 E (406) 9/20/22 3 month CAD-BA-CDOR 1.60% (3,031) CHF 651,000 E (590) 9/20/22 6 month CHF-LIBOR-BBA 0.30% 3,425 CHF 87,000 E (133) 9/20/27 6 month CHF-LIBOR-BBA 0.15% (1,297) EUR 1,075,000 E 1,432 9/20/22 6 month EUR-EURIBOR-REUTERS 0.20% (6,524) EUR 1,256,000 E 106 9/20/27 6 month EUR-EURIBOR-REUTERS 0.80% (20,999) 14 Putnam VT Absolute Return 500 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Unrealized premium Termination Payments made by Payments received appreciation/ Notional amount received (paid) date fund per annum by fund per annum (depreciation) GBP 811,000 E $2,151 9/20/22 0.75% 6 month $16,631 GBP-LIBOR-BBA GBP 1,000 E 3 9/20/27 1.15% 6 month 30 GBP-LIBOR-BBA NOK 13,000 E 1 9/20/22 1.45% 6 month 9 NOK-NIBOR-NIBR NOK 2,197,000 E (659) 9/20/27 6 month NOK-NIBOR-NIBR 1.90% (2,798) NZD 2,000 E 2 9/20/22 3 month NZD-BBR-FRA 2.75% (12) NZD 320,000 E (534) 9/20/27 3 month NZD-BBR-FRA 3.25% (3,501) SEK 4,878,000 E 759 9/20/22 0.30% 3 month 7,030 SEK-STIBOR-SIDE SEK 686,000 E 1,433 9/20/27 3 month SEK-STIBOR-SIDE 1.10% (114) Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Bank of America N.A. $9,524 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index $47 4.00% 30 year Fannie Mae pools 9,524 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 47 4.00% 30 year Fannie Mae pools baskets 43,243 — 3/7/18 (3 month USD-LIBOR-BBA A basket (MLFCF11) of (24,923) plus 0.10%) common stocks units 1,048 — 8/2/17 3 month USD-LIBOR-BBA Russell 1000 Total (116,137) minus 0.07% Return Index Barclays Bank PLC $4,396 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 22 4.00% 30 year Fannie Mae pools 8,977 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 1 6.50% 30 year Fannie Mae pools 22,223 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index (80) 3.50% 30 year Fannie Mae pools Citibank, N.A. 6,105 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 30 4.00% 30 year Fannie Mae pools baskets 17,972 — 11/10/17 3 month USD-LIBOR-BBA A basket (CGPUTS54) of (62,031) minus 0.75% common stocks baskets 21 — 12/1/17 (3 month USD-LIBOR-BBA A basket (CGPUTQL2) of (54,952) plus 0.37%) common stocks units 716 — 10/17/17 3 month USD-LIBOR-BBA MSCI Emerging Markets (16,531) plus 0.28% TR Net USD units 409 — 11/27/17 3 month USD-LIBOR-BBA Russell 1000 Total (34,712) plus 0.09% Return Index units 1,562 — 3/19/18 3 month USD-LIBOR-BBA MSCI Emerging Markets (331) plus 0.20% TR Net USD Putnam VT Absolute Return 500 Fund 15 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International $251,383 $— 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index $(1,135) 4.50% 30 year Ginnie Mae II pools 53,538 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 193 3.50% 30 year Fannie Mae pools 4,546 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 16 3.50% 30 year Fannie Mae pools 67,108 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 364 4.00% 30 year Fannie Mae pools 31,138 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 169 4.00% 30 year Fannie Mae pools 31,300 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 176 3.50% 30 year Fannie Mae pools 37,363 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index (185) 4.00% 30 year Fannie Mae pools Deutsche Bank AG baskets 10,625 — 3/7/18 3 month USD-LIBOR-BBA DB Custom PT Short 15 48,137 minus 0.45% PR Index units 10,619 — 3/7/18 (3 month USD-LIBOR-BBA DB Custom PT Long 15 34,434 plus 0.31%) PR Index Goldman Sachs International $31,138 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 169 4.00% 30 year Fannie Mae pools 35,860 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index (129) 3.50% 30 year Fannie Mae pools 31,444 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index (86) 3.00% 30 year Fannie Mae pools baskets 35,148 — 12/15/20 (1 month USD-LIBOR-BBA A basket (GSCBPUR1) of (16,193) plus 0.44%) common stocks baskets 43,887 — 12/15/20 1 month USD-LIBOR-BBA A basket (GSGLPWDS) 15,699 minus 0.15 % of common stocks baskets 53,219 — 12/15/20 (1 month USD-LIBOR-BBA A basket (GSGLPWDL) of (4,027) plus 0.50%) common stocks shares 1,012 — 12/15/20 1 month USD-LIBOR-BBA iShares MSCI Emerging (430) minus 0.65% Markets ETF shares 1,209 — 12/15/20 1 month USD-LIBOR-BBA iShares MSCI Emerging (513) minus 0.65% Markets ETF shares 1,674 — 12/15/20 1 month USD-LIBOR-BBA iShares MSCI Emerging (711) minus 0.65% Markets ETF shares 744 — 12/15/20 1 month USD-LIBOR-BBA iShares MSCI Emerging (316) minus 0.65% Markets ETF shares 556 — 12/15/20 1 month USD-LIBOR-BBA iShares MSCI Emerging 142 minus 0.65% Markets ETF units 2,927 — 12/15/20 (0.45%) Goldman Sachs 630 Volatility Carry US Scaled 3x Excess Return Strategy units 7,591 — 12/15/20 (0.45%) Goldman Sachs 5,252 Volatility Carry US Series 30 Excess Return Strategy 16 Putnam VT Absolute Return 500 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont . units 301 $— 12/12/17 3 month USD-LIBOR-BBA MSCI Emerging Markets $(1,315) plus 0.10% TR Net USD units 5,818 — 12/15/20 (0.30%) Goldman Sachs 6,522 Volatility Carry US Excess Return Strategy units 1,762 — 12/15/20 (0.30%) Goldman Sachs 2,983 Volatility Carry US Excess Return Strategy JPMorgan Chase Bank N.A. $7,814 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 39 4.00% 30 year Fannie Mae pools baskets 35,602 — 4/20/18 1 month USD-LIBOR-BBA A basket (JPCMPTSH) of 21,747 minus 0.50% common stocks JPMorgan Securities LLC $38,815 — 1/12/45 (4.00%) 1 month USD-LIBOR Synthetic TRS Index (211) 4.00% 30 year Fannie Mae pools UBS AG units 5,363 — 8/21/17 1 month USD-LIBOR-BBA MSCI Emerging Markets (1,090) plus 0.35% TR Net USD units 27 — 2/9/18 1 month USD-LIBOR-BBA MSCI Emerging Markets 52 plus 0.15% TR Net USD Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $68 $1,000 5/11/63 300 bp $(48) CMBX NA BBB– Index BBB–/P 121 2,000 5/11/63 300 bp (112) CMBX NA BBB– Index BBB–/P 228 4,000 5/11/63 300 bp (237) CMBX NA BBB– Index BBB–/P 247 4,000 5/11/63 300 bp (218) Barclays Bank PLC CMBX NA BBB– Index BBB–/P 887 8,000 5/11/63 300 bp (44) CMBX NA BBB– Index BBB–/P 141 25,000 1/17/47 300 bp (2,079) Credit Suisse International CMBX NA A Index A/P 474 9,000 5/11/63 200 bp 188 CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 17,710 CMBX NA BB Index — (2,961) 18,000 1/17/47 (500 bp) (85) CMBX NA BBB– Index BBB–/P 760 6,000 5/11/63 300 bp 62 CMBX NA BBB– Index BBB–/P 802 7,000 5/11/63 300 bp (12) CMBX NA BBB– Index BBB–/P 2,065 18,000 5/11/63 300 bp (28) CMBX NA BBB– Index BBB–/P 24,378 228,000 5/11/63 300 bp (2,138) CMBX NA BBB– Index BBB–/P 3,952 50,000 1/17/47 300 bp (488) CMBX NA BBB– Index BBB–/P 63,123 854,000 1/17/47 300 bp (12,712) Goldman Sachs International CMBX NA BB Index — (5,422) 53,000 5/11/63 (500 bp) 4,286 CMBX NA BB Index — (757) 5,000 1/17/47 (500 bp) 42 CMBX NA A Index A/P 419 8,000 5/11/63 200 bp 165 CMBX NA A Index A/P 1,527 30,000 5/11/63 200 bp 574 CMBX NA A Index A/P 353 7,000 1/17/47 200 bp 205 CMBX NA BB Index — (2,776) 19,000 5/11/63 (500 bp) 704 CMBX NA BB Index — (10,482) 62,000 1/17/47 (500 bp) (577) Putnam VT Absolute Return 500 Fund 17 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont . CMBX NA BB Index — $(1,638) $10,000 1/17/47 (500 bp) $(41) CMBX NA BBB– Index BBB–/P 260 3,000 5/11/63 300 bp (89) CMBX NA BBB– Index BBB–/P 259 3,000 5/11/63 300 bp (90) CMBX NA BBB– Index BBB–/P 422 5,000 5/11/63 300 bp (160) CMBX NA BBB– Index BBB–/P 591 7,000 5/11/63 300 bp (223) CMBX NA BBB– Index BBB–/P 365 7,000 5/11/63 300 bp (449) CMBX NA BBB– Index BBB–/P 633 8,000 5/11/63 300 bp (297) CMBX NA BBB– Index BBB–/P 990 9,000 5/11/63 300 bp (56) CMBX NA BBB– Index BBB–/P 435 9,000 5/11/63 300 bp (611) CMBX NA BBB– Index BBB–/P 1,218 10,000 5/11/63 300 bp 55 CMBX NA BBB– Index BBB–/P 1,160 14,000 5/11/63 300 bp (468) CMBX NA BBB– Index BBB–/P 1,671 15,000 5/11/63 300 bp (73) CMBX NA BBB– Index BBB–/P 2,221 16,000 5/11/63 300 bp 361 CMBX NA BBB– Index BBB–/P 1,090 16,000 5/11/63 300 bp (771) CMBX NA BBB– Index BBB–/P 878 18,000 5/11/63 300 bp (1,216) CMBX NA BBB– Index BBB–/P 3,376 36,000 5/11/63 300 bp (810) CMBX NA BBB– Index BBB–/P 4,360 58,000 5/11/63 300 bp (2,385) CMBX NA BBB– Index BBB–/P 695 8,000 1/17/47 300 bp (15) CMBX NA BBB– Index BBB–/P 1,448 17,000 1/17/47 300 bp (61) CMBX NA BBB– Index BBB–/P 8,352 113,000 1/17/47 300 bp (1,682) CMBX NA BBB– Index BBB–/P 9,619 138,000 1/17/47 300 bp (2,636) JPMorgan Securities LLC CMBX NA A Index A/P 871 18,000 5/11/63 200 bp 299 CMBX NA BB Index — (2,531) 18,000 5/11/63 (500 bp) 766 CMBX NA BB Index — (1,160) 8,000 5/11/63 (500 bp) 305 CMBX NA BB Index — (1,299) 8,000 1/17/47 (500 bp) (21) CMBX NA BBB– Index BBB–/P 375 3,000 5/11/63 300 bp 26 CMBX NA BBB– Index BBB–/P 576 4,000 5/11/63 300 bp 111 CMBX NA BBB– Index BBB–/P 728 5,000 5/11/63 300 bp 146 CMBX NA BBB– Index BBB–/P 512 6,000 5/11/63 300 bp (186) CMBX NA BBB– Index BBB–/P 265 6,000 5/11/63 300 bp (433) CMBX NA BBB– Index BBB–/P 876 7,000 5/11/63 300 bp 62 CMBX NA BBB– Index BBB–/P 938 8,000 5/11/63 300 bp 7 CMBX NA BBB– Index BBB–/P 552 8,000 5/11/63 300 bp (378) CMBX NA BBB– Index BBB–/P 1,051 9,000 5/11/63 300 bp 4 CMBX NA BBB– Index BBB–/P 1,043 9,000 5/11/63 300 bp (4) CMBX NA BBB– Index BBB–/P 1,222 10,000 5/11/63 300 bp 59 CMBX NA BBB– Index BBB–/P 981 10,000 5/11/63 300 bp (182) CMBX NA BBB– Index BBB–/P 1,628 11,000 5/11/63 300 bp 349 CMBX NA BBB– Index BBB–/P 1,628 11,000 5/11/63 300 bp 349 CMBX NA BBB– Index BBB–/P 679 11,000 5/11/63 300 bp (601) CMBX NA BBB– Index BBB–/P 1,752 12,000 5/11/63 300 bp 356 CMBX NA BBB– Index BBB–/P 1,192 14,000 5/11/63 300 bp (436) CMBX NA BBB– Index BBB–/P 1,883 23,000 5/11/63 300 bp (792) CMBX NA BBB– Index BBB–/P 1,472 23,000 5/11/63 300 bp (1,203) CMBX NA BBB– Index BBB–/P 1,226 23,000 5/11/63 300 bp (1,449) CMBX NA BBB– Index BBB–/P 1,171 23,000 5/11/63 300 bp (1,504) CMBX NA BBB– Index BBB–/P 2,839 25,000 5/11/63 300 bp (70) CMBX NA BBB– Index BBB–/P 3,178 26,000 5/11/63 300 bp 154 CMBX NA BBB– Index BBB–/P 3,178 26,000 5/11/63 300 bp 154 CMBX NA BBB– Index BBB–/P 1,538 29,000 5/11/63 300 bp (1,834) CMBX NA BBB– Index BBB–/P 6,641 55,000 5/11/63 300 bp 245 18 Putnam VT Absolute Return 500 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) cont . Upfront Payments Unrealized Swap counterparty/ premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) JPMorgan Securities LLC cont . CMBX NA BBB– Index BBB–/P $6,641 $55,000 5/11/63 300 bp $245 CMBX NA BBB– Index — (592) 11,000 1/17/47 (300 bp) 385 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/17 (Unaudited) Upfront Payments Unrealized premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 28 Index B+/P $(355,603) $5,251,000 6/20/22 500 bp $14,444 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2017. Securities rated by Fitch are indicated by “/F.” Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Putnam VT Absolute Return 500 Fund 19 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $445,365 $—­ $—­ Capital goods 564,296 —­ —­ Communication services 721,823 —­ —­ Conglomerates 92,069 —­ —­ Consumer cyclicals 1,110,543 —­ —­ Consumer staples 680,636 —­ —­ Energy 343,706 —­ —­ Financials 2,070,232 —­ —­ Health care 742,951 —­ —­ Technology 1,742,939 —­ —­ Transportation 152,952 —­ —­ Utilities and power 410,286 —­ —­ Total common stocks —­ —­ Asset-backed securities —­ 15,667 —­ Commodity linked notes —­ 1,504,575 —­ Corporate bonds and notes —­ 236,920 —­ Foreign government and agency bonds and notes 375,656 Investment companies 2,462,414 —­ Mortgage-backed securities 2,484,351 18,793 Purchased options outstanding —­ 76,861 —­ Purchased swap options outstanding —­ 5,101 —­ U.S. government and agency mortgage obligations —­ 5,076,289 —­ Warrants —­ 118,125 —­ Short-term investments 6,583,161 11,320,412 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(2,799) $—­ Futures contracts 33,028 —­ —­ Written options outstanding —­ (2,781) —­ Written swap options outstanding —­ (13,093) —­ Forward premium swap option contracts —­ 199 —­ TBA sale commitments —­ (1,026,875) —­ Interest rate swap contracts —­ (84,282) —­ Total return swap contracts —­ (199,167) —­ Credit default contracts —­ 203,700 —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 20 Putnam VT Absolute Return 500 Fund Statement of assets and liabilities 6/30/17 (Unaudited) Assets Investment in securities, at value, including $681,378 of securities on loan (Note 1): Unaffiliated issuers (identified cost $22,575,638) $23,994,862 Affiliated issuers (identified cost $7,281,261) (Notes 1 and 5) 7,281,261 Repurchase agreements (identified cost $8,080,000) 8,080,000 Cash 79,988 Foreign currency (cost $72) (Note 1) 72 Dividends, interest and other receivables 90,615 Receivable for shares of the fund sold 28,482 Receivable for investments sold 13,878 Receivable for sales of delayed delivery securities (Note 1) 1,032,495 Receivable from Manager (Note 2) 13,063 Receivable for variation margin on futures contracts (Note 1) 7,412 Receivable for variation margin on centrally cleared swap contracts (Note 1) 43,489 Unrealized appreciation on forward currency contracts (Note 1) 101,936 Unrealized appreciation on forward premium swap option contracts (Note 1) 945 Unrealized appreciation on OTC swap contracts (Note 1) 165,245 Premium paid on OTC swap contracts (Note 1) 31,507 Prepaid assets 287 Total assets Liabilities Payable for investments purchased 8,957 Payable for purchases of delayed delivery securities (Note 1) 5,100,089 Payable for shares of the fund repurchased 8,865 Payable for custodian fees (Note 2) 32,605 Payable for investor servicing fees (Note 2) 3,778 Payable for Trustee compensation and expenses (Note 2) 3,095 Payable for administrative services (Note 2) 131 Payable for distribution fees (Note 2) 6,858 Payable for variation margin on futures contracts (Note 1) 4,921 Payable for variation margin on centrally cleared swap contracts (Note 1) 56,547 Unrealized depreciation on OTC swap contracts (Note 1) 376,042 Premium received on OTC swap contracts (Note 1) 186,224 Unrealized depreciation on forward currency contracts (Note 1) 104,735 Unrealized depreciation on forward premium swap option contracts (Note 1) 746 Written options outstanding, at value (premiums $52,460) (Notes 1 and 3) 15,874 TBA sale commitments, at value (proceeds receivable $1,031,328) (Note 1) 1,026,875 Collateral on securities loaned, at value (Note 1) 698,100 Other accrued expenses 46,782 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $32,591,217 Undistributed net investment income (Note 1) 211,088 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (696,260) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 1,178,268 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $11,316 Number of shares outstanding 1,084 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.44 Computation of net asset value Class IB Net assets $33,272,997 Number of shares outstanding 3,227,085 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $10.31 The accompanying notes are an integral part of these financial statements. Putnam VT Absolute Return 500 Fund 21 Statement of operations Six months ended 6/30/17 (Unaudited) Investment income Interest (including interest income of $53,559 from investments in affiliated issuers) (Note 5) $170,543 Dividends (net of foreign tax of $4,509) 142,074 Securities lending (net of expenses) (Note 1) 561 Total investment income Expenses Compensation of Manager (Note 2) 118,671 Investor servicing fees (Note 2) 11,552 Custodian fees (Note 2) 22,635 Trustee compensation and expenses (Note 2) 1,134 Distribution fees (Note 2) 40,899 Administrative services (Note 2) 389 Auditing and tax fees 44,146 Other 9,271 Fees waived and reimbursed by Manager (Note 2) (60,313) Total expenses Expense reduction (Note 2) (302) Net expenses Net investment income Net realized gain on securities from unaffiliated issuers (Notes 1 and 3) 427,218 Net realized gain on forward currency contracts (Note 1) 40,451 Net realized gain on foreign currency transactions (Note 1) 741 Net realized loss on swap contracts (Note 1) (86,044) Net realized loss on futures contracts (Note 1) (9,226) Net realized loss on written options (Notes 1 and 3) (6,031) Net unrealized appreciation of securities in unaffiliated issuers and TBA sale commitments during the period 546,094 Net unrealized depreciation of forward currency contracts during the period (13,744) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 394 Net unrealized depreciation of swap contracts during the period (223,753) Net unrealized appreciation of futures contracts during the period 76,286 Net unrealized appreciation of written options during the period 9,745 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 22 Putnam VT Absolute Return 500 Fund Statement of changes in net assets Six months ended Year ended 6/30/17* 12/31/16 Increase (decrease) in net assets Operations: Net investment income $125,096 $195,763 Net realized gain (loss) on investments and foreign currency transactions 367,109 (924,623) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 395,022 911,643 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA — (739) Class IB — (1,158,654) From return of capital Class IA — (42) Class IB — (66,319) Increase (decrease) from capital share transactions (Note 4) 1,352,145 (1,750,376) Total increase (decrease) in net assets Net assets: Beginning of period 31,044,941 33,838,288 End of period (including undistributed net investment income of $211,088 and $85,992, respectively) * Unaudited. Putnam VT Absolute Return 500 Fund 23 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From Net investment income From net realized gain on investments From return of capital Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d,e Ratio of net investment income (loss) to average net assets (%) e Portfolio turnover (%) Class IA­ 6/30/17† $10.15­ .05­ .24­ .29­ —­ —­ —­ —­ $10.44­ 2.86* $11­ .45* .51* 254* 12/31/16­ 10.46­ .09­ —­ .09­ (.38) —­ (.02) 10.15­ .93­ 11­ .90­ .86­ 503 f 12/31/15­ 10.78­ .06­ (.08) (.04) (.26) —­ 10.46­ 21­ .90­ .58­ 520 f 12/31/14­ 10.49­ .05­ .38­ .43­ (.14) —­ —­ 10.78­ 4.12­ 11­ .90­ .46­ 317 f 12/31/13­ 10.07­ .01­ .44­ .45­ (.03) —­ —­ 10.49­ 4.46­ 10­ .90­ .12­ 208 g 12/31/12­ 9.63­ — h .44­ .44­ —­ —­ —­ —­ 10.07­ 4.57­ 9,971­ .90­ .02­ 262 g Class IB­ 6/30/17† $10.03­ .04­ .24­ .28­ —­ —­ —­ —­ $10.31­ 2.79* $33,273­ .57* .38* 254* 12/31/16­ 10.35­ .06­ (.01) .05­ (.35) —­ (.02) 10.03­ .60­ 31,034­ 1.15­ .61­ 503 f 12/31/15­ 10.67­ .03­ (.07) (.02) (.26) —­ 10.35­ 33,818­ 1.15­ .33­ 520 f 12/31/14­ 10.41­ .02­ .38­ .40­ (.14) —­ —­ 10.67­ 3.86­ 25,220­ 1.15­ .22­ 317 f 12/31/13­ 10.03­ — h .41­ .41­ (.03) —­ —­ 10.41­ 4.08­ 21,681­ 1.15­ (.04) 208 g 12/31/12­ 9.61­ (.02) .44­ .42­ —­ —­ —­ —­ 10.03­ 4.37­ 7,886­ 1.15­ (.23) 262 g * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets 6/30/17 0.18% 12/31/16 0.51 12/31/15 0.44 12/31/14 0.50 12/31/13 0.45 12/31/12 1.24 f Portfolio turnover includes TBA purchase and sale commitments. g Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % December 31, 2013 280% December 31, 2012 475 h Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 24 Putnam VT Absolute Return 500 Fund Notes to financial statements 6/30/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2017 through June 30, 2017. Putnam VT Absolute Return 500 Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 500 basis points (or 5.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return by combining two independent investment strategies — a beta strategy, which provides broad exposure to investment markets, and an alpha strategy, which seeks returns from active trading. The beta strategy seeks to balance risk and to provide positive total return by investing, without limit, in many different asset classes, including U.S., international, and emerging markets equity securities (growth or value stocks or both) and fixed-income securities; mortgage-and asset-backed securities; below-investment-grade securities (sometimes referred to as “junk bonds”); inflation-protected securities; commodities; and real estate investment trusts (REITs). The alpha strategy involves the potential use of active trading strategies designed to provide additional total return through active security selection, tactical asset allocation, currency transactions and options transactions. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reason¬able period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, balanced portfolios with significant expo¬sure to both stocks and bonds. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks when deciding whether to buy or sell fixed-income investments. Putnam Management may also take into account general market conditions when making investment decisions. The fund typically uses derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, to a significant extent for hedging purposes and to increase the fund’s exposure to the asset classes and strategies mentioned above, which may create investment leverage. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index Putnam VT Absolute Return 500 Fund 25 levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of 26 Putnam VT Absolute Return 500 Fund assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $14,167 at the close of the reporting period. Putnam VT Absolute Return 500 Fund 27 Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $446,731 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $320,954 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $698,100 and the value of securities loaned amounted to $681,378. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $1,010,951 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $1,010,951 $— $1,010,951 * *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $38,027,109, resulting in gross unrealized appreciation and depreciation of $1,684,902 and $355,888, respectively, or net unrealized appreciation of $1,329,014. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 66.6% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion and 0.645% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.359% of the fund’s average net assets. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through April 30, 2019, to the extent that total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 0.90% of the 28 Putnam VT Absolute Return 500 Fund fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $15,632 as a result of this limit. Putnam Management has also contractually agreed, through April 30, 2019, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $44,681 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $4 Class IB 11,548 Total $11,552 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $177 under the expense offset arrangements and by $125 under the brokerage/service arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $25, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities, including TBA commitments (Long-term) $50,428,283 $48,709,529 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap option Written option Written option contract amounts premiums contract amounts premiums Written options outstanding at the USD $788,800 $42,020 $190,961 $3,234 beginning of the reporting period EUR — USD 6,411,500 22,715 3,866,554 17,168 Options opened EUR — — 247,900 2,220 USD (449,300) (2,555) — — Options exercised EUR — USD (2,136,500) (5,512) (19,941) (5,411) Options expired EUR — USD (2,294,750) (9,205) (2,284,863) (9,994) Options closed EUR — — (247,900) (2,220) Written options outstanding at the USD $2,319,750 $47,463 $1,752,711 $4,997 end of the reporting period EUR — Putnam VT Absolute Return 500 Fund 29 Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows Class IA shares Class IB shares Six months ended 6/30/17 Year ended 12/31/16 Six months ended 6/30/17 Year ended 12/31/16 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold — $— 2,529 $26,026 646,873 $6,596,674 828,710 $8,326,302 Shares issued in connection with reinvestment of distributions — — 79 781 — — 124,489 1,224,973 — — 2,608 26,807 646,873 6,596,674 953,199 9,551,275 Shares repurchased — — (3,488) (35,574) (513,052) (5,244,529) (1,128,927) (11,292,884) Net increase (decrease) — $— At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value Class IA 1,084 100.00% $11,316 Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Shares outstanding and Fair value Affiliate Fair value as of 12/31/16 Purchase cost Sale proceeds Investment income as of 6/30/17 Short-term investments Putnam Cash Collateral Pool, LLC* $— $5,060,450 $4,362,350 $2,156 $698,100 Putnam Short Term Investment Fund** 6,256,480 1,325,900 999,219 53,559 6,583,161 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1). Investment income shown is included in securities lending income on the Statement of operations. There were no realized or unrealized gains or losses during the period. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. There were no realized or unrealized gains or losses during the period. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $120,000 Purchased currency options (contract amount) $1,000,000 Purchased swap option contracts (contract amount) $1,600,000 Written equity option contracts (contract amount) (Note 3) $4,000 Written currency options (contract amount) (Note 3) $1,000,000 Written swap option contracts (contract amount) (Note 3) $1,800,000 Futures contracts (number of contracts) 50 Forward currency contracts (contract amount) $13,100,000 Centrally cleared interest rate swap contracts (notional) $20,500,000 OTC total return swap contracts (notional) $51,300,000 OTC credit default contracts (notional) $2,500,000 Centrally cleared credit default contracts (notional) $4,800,000 Warrants (number of warrants) 54,000 30 Putnam VT Absolute Return 500 Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $425,028* Unrealized depreciation $221,328 Foreign exchange contracts Investments, Receivables 107,302 Payables 106,649 Equity contracts Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation 350,247* Unrealized depreciation 335,079 Interest rate contracts Investments, Receivables, Net assets — Unrealized Payables, Net assets — appreciation 49,608* Unrealized depreciation 134,237* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $146,911 $146,911 Foreign exchange contracts — 11,981 — 40,451 — 52,432 Equity contracts 101,391 (203,210) 10,192 — (474,968) (566,595) Interest rate contracts — (6,323) (19,418) — 242,013 216,272 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward currency hedging instruments under ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $(79,628) $(79,628) Foreign exchange contracts — (2,165) — (13,744) — (15,909) Equity contracts (48,220) (1,339) 69,869 — 8,546 28,856 Interest rate contracts — 5,561 6,417 — (152,671) (140,693) Total Putnam VT Absolute Return 500 Fund 31 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital, Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts § $— $— $30,960 $— $— $— $— $— $— $— $— $— $— $— $— $30,960 OTC Total return swap contracts* # 94 23 — 30 918 82,571 31,397 — 21,786 — 52 — 136,871 OTC Credit default contracts* # — 22,475 — 25,489 — — 7,017 — 54,981 Centrally cleared credit default contracts § — — 12,529 — 12,529 Futures contracts § — 7,412 — 7,412 Forward currency contracts # 14,258 12,729 — 2,022 4,355 — 7,177 9,650 13,014 — — 17,831 7,359 8,748 4,793 101,936 Forward premium swap option contracts # 440 38 — 85 — — 14 — 368 — 945 Purchased swap options** # 100 — — 3,648 682 — 581 — 90 — 5,101 Purchased options** # 4,150 — — 38,463 — — 1,216 — 33,032 — 76,861 Repurchase agreements** — 8,080,000 — 8,080,000 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 56,547 — 56,547 OTC Total return swap contracts* # 141,060 80 — 168,557 1,320 — 23,720 — — 211 — — — 1,090 — 336,038 OTC Credit default contracts* # 1,279 3,151 — — 110,682 — 53,074 — — 53,142 — 221,328 Centrally cleared credit default contracts § — Futures contracts § — 4,921 — 4,921 Forward currency contracts # 16,248 3,338 — 13,748 4,929 — 11,782 1,127 17,387 — — 14,694 10,902 5,961 4,619 104,735 Forward premium swap option contracts # 284 102 — 67 — — 30 — 263 — 746 Written swap options # 300 — — 3,390 723 — 472 — 8,208 — 13,093 Written options # 1,555 — — 867 — — 359 — 2,781 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(141,684) $— $— $(109,989) $(59,982) $— $14,167 $— $— $— $8,080,000 $— $— $— $— Net amount $— $6,119 $(13,058) $(32,392) $(29,242) $82,571 $(37,730) $8,523 $42,432 $(46,336) $2,491 $3,137 $(3,543) $1,749 $174 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 9— New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management has evaluated the amendments and its adoption will have no effect on the fund’s net assets or results of operations. 32 Putnam VT Absolute Return 500 Fund Putnam VT Absolute Return 500 Fund 33 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, The Putnam Advisory Company (“PAC”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2017, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2017, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 2017 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2017. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not attempted to evaluate PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements under the management contracts were first implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to fund shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment strategy, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented a contractual expense limitation applicable to specified open-end funds, including your fund, of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees 34 Putnam VT Absolute Return 500 Fund and expenses and extraordinary expenses). This expense limitation attempts to maintain competitive expense levels for the funds. Most funds had sufficiently low expenses that this expense limitation was not operative. However, in the case of your fund, this expense limitation was operative during its fiscal year ending in 2016. Putnam Management has agreed to maintain this expense limitation until at least April 30, 2019 and has agreed to implement a contractual expense limitation applicable to specified retail open-end funds, including your fund, of 25 basis points on investor servicing fees and expenses until at least August 31, 2018. In addition, effective through at least April 30, 2019, Putnam Management will waive fees and/or reimburse expenses of your fund to the extent that expenses of the fund (excluding payments under the fund’s distribution plans, brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses) would exceed an annual rate of 0.90% of its average net assets. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Broadridge Financial Solutions, Inc. (“Broadridge”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2016. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Broadridge as of December 31, 2016 reflected the most recent fiscal year-end data available in Broadridge’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees in connection with their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients, including defined benefit pension and profit-sharing plans, charities, college endowments, foundations, sub-advised third-party mutual funds, state, local and non-U.S. government entities, and corporations. This information included, in cases where an institutional product’s investment strategy corresponds with a fund’s strategy, comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients as compared to the services provided to the Putnam Funds. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officers and other senior members of Putnam Management’s Investment Division throughout the year. In addition, in response to a request from the Independent Trustees, Putnam Management provided the Trustees with in-depth presentations regarding each of the equity and fixed income investment teams, including the operation of the teams and their investment approaches. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2016 was a challenging year for the performance of the Putnam funds, with generally disappointing results for the international and global equity funds and taxable fixed income funds, mixed results for small-cap equity, Spectrum, global asset allocation, equity research and tax exempt fixed income funds, but generally strong results for U.S. equity funds. The Trustees noted, however, that they were encouraged by the positive performance trend since mid-year 2016 across most Putnam Funds. In particular, from May 1, 2016 through April 30, 2017, 51% of Putnam Fund assets were in the top quartile and 87% were above the median of the Putnam Funds’ competitive industry rankings. They noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 5th-best performing mutual fund complex out of 54 complexes for the five-year period ended December 31, 2016. In addition, while the survey ranked the Putnam Funds 52nd out of 61 mutual fund complexes for the one-year period ended 2016, the Putnam Funds have ranked 1st or 2nd in the survey for the one-year period three times since 2009 (most recently in 2013). They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2016 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being Putnam VT Absolute Return 500 Fund 35 taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor closely the performance of those funds, including the effectiveness of any efforts Putnam Management has undertaken to address underperformance and whether additional actions to address areas of underperformance are warranted. For purposes of the Trustees’ evaluation of the Putnam Funds’ investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which Putnam Management informed the Trustees that meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered information about your fund’s total return, its performance relative to its benchmark and its targeted return over the one-year, three-year and five-year periods ended December 31, 2016. The fund seeks to achieve its targeted annual return over a reasonable period of time, generally at least three years or more, and the fund’s performance is not necessarily expected to match its targeted annual return over shorter periods. Your fund’s class IA share cumulative total return performance at net asset value was positive and exceeded the return of its benchmark over the one-year, three-year and five-year periods ended December 31, 2016. Over the one-year, three-year and five-year periods, your fund’s class IA share cumulative total return performance at net asset value trailed the fund’s targeted annual return, which is the return of its benchmark plus 500 basis points. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used predominantly to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee, including any developments with respect to the European Union’s updated Markets in Financial Instruments Directive and its potential impact on PIL’s use of client commissions to obtain investment research. The Trustees also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management, sub-management and sub-advisory contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Furthermore, the Trustees believed that the services provided were required for the operation of the funds, and that they were of a quality at least equal to those provided by other providers. 36 Putnam VT Absolute Return 500 Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2017, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Kenneth R. Leibler, Vice Chair Boston, MA 02109 P.O. Box 8383 Liaquat Ahamed Boston, MA 02266-8383 Ravi Akhoury Investment Sub-Advisors 1-800-225-1581 Barbara M. Baumann Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian Catharine Bond Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Robert E. Patterson The Putnam Advisory Company, LLC Legal Counsel George Putnam, III One Post Office Square Ropes & Gray LLP Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Marketing Services Putnam Retail Management One Post Office Square Boston, MA 02109 The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT Absolute Return 500 Fund 37 This report has been prepared for the shareholders of Putnam VT Absolute Return 500 Fund. VTSA/17 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 25, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: August 25, 2017
